[NOT FOR PUBLICATION]

                 UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                             

No. 96-1457

                     EVELYN COTTO, ET AL., 

                     Plaintiffs, Appellees,

                               v.

                    UNITED STATES OF AMERICA,

                      Defendant, Appellee,

                                             

                       Peter John Porrata,

                           Appellant.
                                             

          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

      [Hon. Jaime Pieras, Jr., Senior U.S. District Judge]

                                             

                             Before

                      Selya, Circuit Judge,

                   Cyr, Senior Circuit Judge,

                  and Keeton*, District Judge.

                                             

     Manuel Suarez,  with whom Jose R.  Franco was on brief,  for
appellant.
     Miguel A. Fernandez, Assistant United States Attorney,  with
whom               Guillerm                      o Gil, United States Attorney, and Fidel A. Sevillano
Del Rio, Assistant United States Attorney, were on brief, for the
United States.

                                             
                          June 10, 1997
                                             
                 
*Of the District of Massachusetts, sitting by designation.

          Per Curiam.  Because the putative appellant, Peter John

Porrata, is not   and has never been   a  party to the underlying

civil action,  he does not have  standing to appeal the  district

court's denial of the plaintiffs' second Rule 60(b) motion.   See

Karcher v. May, 484 U.S.  72, 77 (1987); Diamond v. Charles,  476

U.S. 54, 63-64 (1986); United States v. AVX Corp., 962 F.2d  108,

113-14 (1st Cir. 1992); Dopp v. HTP Corp., 947 F.2d 506, 512 (1st

Cir. 1991).  The appeal is therefore dismissed.

          Appeal dismissed.  

                                2